DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This office action is responsive to the amendments filed on 08/31/2021.  
Claims 1-20 are pending and presented for examination.  
This action has been made FINAL.
Response to Amendment
The examiner withdraws the previous double patent and 35 USC 101 rejection in view of the Applicant’s amendments and/or remarks.
Examiner Remarks
It is noted that the instant application is related to App# 13843,652, filed 03/15/2013, now U.S. Patent #10360565.  The two applications are directed toward the same invention of an improved system and method of PROVIDING A UNIVERSAL ENDPOINT ADDRESS SCHEMA TO ROUTE DOCUMENTS AND MANAGE DOCUMENT WORKFLOWS.  That being the case, it is difficult to determine exactly what features and aspects of the invention the instant application is intended to focus on.  Therefore, in the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims 
Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive.
 The Applicant alleges the following: “1. Wright does not teach a workflow package including a global electronic ticket, an audit trail, and a generated document workflow”.  The examiner is not persuaded.  Wright’s teachings of “tag has been updated to reflect that the document destination is the next component” in Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143, is the same as the Applicant’s claim lanague, wherein the ticket performs the same tasks as “tags”.  Wright goes on to disclose “audit/action mechanisms, and security mechanisms” in Paragraph 0089 and “workflow manager” in Paragraphs 0095-0096.  Accordingly, the examiner maintains the rejection.
The Applicant alleges the following: “2. Wright does not teach a global electronic ticket having a globally unique identifier”.  The examiner is not persuaded.  Wright’s teachings of “the globally unique identifier is put on the document in the form of a barcode” in Paragraph 0099 discloses the Applicant’s claim lanague. Accordingly, the examiner maintains the rejection.
The Applicant alleges the following: “3. Wright does not teach a generated workflow having a plurality of document operations, wherein each document operation is associated with a security rule”.  The examiner is not persuaded.  Wright’s 1” in Paragraphs 0057; 0074-0075 & 0095-0096, discloses the Applicant’s claim language.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “determining whether the document includes information suitable to resolve the user request; and/or determining whether the information in the document adheres to one or more requirements associated with the request.”.  However, the claim language is quite unclear as to how this determination is made.  Therefore, this claim is rendered as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wright, US 20020075514.
Claim 1:
Wright discloses a computer program product for providing a universal endpoint address schema to route documents and manage document workflows, the computer program product comprising a non-transitory computer readable medium having stored thereon program instructions configured to cause a hardware processor (See Abstract; Figure 1, Item 210; Paragraph 0092), upon execution of the program instructions, to: 
encapsulate, responsive to a user request, a workflow package (“workflow manager” See Paragraphs 0095-0096), wherein the workflow package includes: 
a global electronic ticket indicating a document and a destination, wherein the global electronic ticket has a globally unique identifier (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”); 
(“See Audit/action mechanisms” See Paragraphs 0057; 0074-0075; 0089); 
and a generated document workflow (See Paragraphs 0095-0096), wherein the generated document workflow is identified by the globally unique identifier (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099) and having a plurality of document operations, wherein each document operation is associated with a security rule (“security features” See Paragraphs 0057; 0074-0075) loaded from a database of rules indexed by destinations (“the document identifier can be used to link the image of the document to a database containing the metadata for the document image” See Paragraph 0058), and wherein the plurality of document operations are generated by determining at least one security operation (“security features” See Paragraphs 0057; 0074-0075) to add to the generated document workflow by applying metadata of the document (“the document identifier can be used to link the image of the document to a database containing the metadata for the document image” See Paragraph 0058) to the security rule (“security features” See Paragraphs 0057; 0074-0075); 
automatically perform the document operations of the workflow package (“workflow manager” See Paragraphs 0095-0096) on the document indicated by the global electronic ticket (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”); 
(“dynamically route document” See Paragraph 0092) to the destination indicated by the global electronic ticket (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”).  
Claim 2:
Wright discloses wherein the destination indicated by the global electronic ticket (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”) includes one or more client machines (See Figure 1 & Paragraph 0080).  
Claim 3:
Wright discloses wherein the global electronic ticket (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”) further indicates a document type (“The document discriminator searches document images for the globally unique identifier … search different types of documents” See Paragraphs 0099-0100).  
Claim 4:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: connect to a cloud computing environment (See Figure 1), wherein the destination indicated by the global KFX1P104A30electronic ticket (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”) includes the cloud computing environment (See Figure 1).  
Claim 5:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: address governance, risk, and/or compliance (“security features” See Paragraph 0074) wherein addressing the governance, the risk and/or the compliance comprises providing a link to one or more workflow steps (“link the document image to the record in the database” See Paragraph 0054-0058), one or more processing stages, and/or one or more business rules of the workflow package (“provide document management solutions for documents that arrive from a wide variety of sources with a wide variety of processing directives and destinations.” See Paragraph 0012).  
Claim 6:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: validate information in the document based on the generated document workflow (“when a globally unique identifier is located and identified, the document discriminator determines whether or not the located identifier is valid.” See Paragraphs 0095-0096 & 0099 & 0101) wherein validating the information in the document (See Paragraphs 0095-0096 & 0099 & 0101) comprises:
(See Paragraphs 0095-0096 & 0099 & 0101 & 0123); and/or
determining whether the information in the document adheres to one or more requirements associated with the request (“When the document discriminator locates and determines the validity of the globally unique identifier, determines the beginning and end page of the document, it adds that information to the dynamic control document and passes the document image back to the flow manager” See Paragraphs 0095-0096 & 0099 & 0101 & 0123).
Claim 7:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: assign one or more addressable endpoints (“document destination” See Paragraph 0143) using information that uniquely identifies each of the one or more addressable endpoints (“tag has been updated to reflect that the document destination is the next component in the document flow.” See Paragraph 0143).  
Claim 8:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: select one or more document types (“an invoice with a globally unique document identifier printed” See Paragraph 0059 wherein an invoice is equivalent to a “document type” as disclosed in Applicants Figure 2) types, wherein the one or more document types are selected from a group (“an invoice with a globally unique document identifier” See Paragraph 0058-0059).
Claim 9:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: use ticket identification (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099).    
Claim 10:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: read a bar code to identify the globally unique identifier (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099).  
Claim 11:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: read a smart ticket (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”) identification number (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099) to identify the globally unique identifier (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099).    
Claim 12:
(See Figure 1, Item 210), upon execution thereof, to: assemble the workflow package (“workflow manager” See Paragraphs 0095-0096).  
Claim 13:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: unpack at least the document and the generated document workflow from the workflow package (“workflow manager” See Paragraphs 0095-0096);
load one or more processing rules (“audit/action mechanisms, and security mechanisms” See Paragraph 0089) of the unpacked, generated document workflow (“workflow manager” See Paragraphs 0095-0096);  
process the document using the one or more processing rules; 
and repack the generated document workflow into the workflow package (“workflow manager” See Paragraphs 0095-0096).  
Claim 14:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: trigger the generated document workflow (“workflow manager” See Paragraphs 0095-0096).  
Claim 15:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: use a package identifier (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099) to:
download the encapsulated workflow package (“workflow manager” See Paragraphs 0095-0096);
review one or more requirements, one or more restrictions, and/or business intelligence (“audit/action mechanisms, and security mechanisms” See Paragraph 0089) within the encapsulated workflow package (“workflow manager” See Paragraphs 0095-0096); and/or
control processing of one or more documents referencing the package identifier, data referencing the package identifier, and/or other information referencing the package identifier is processed upon receipt at the destination (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143).
Claim 16:
Wright discloses wherein the metadata of the document includes management metadata (“the document identifier can be used to link the image of the document to a database containing the metadata for the document image” See Paragraph 0058 wherein the database manages the document metadata).  
Claim 17:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: use a formatting rule loaded from a database of rules indexed by destinations (“the document identifier can be used to link the image of the document to a database containing the metadata for the document image” See Paragraph 0058), and wherein the plurality of document operations are generated by determining at least one formatting operation to add to the generated document workflow by applying the metadata of the document to the formatting rule  (“the document identifier can be used to link the image of the document to a database containing the metadata for the document image” See Paragraph 0058 wherein the database manages the document metadata).    
Claim 18:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: use an auditing rule loaded from a database of rules indexed by destinations  (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143), and wherein the plurality of document operations are generated by determining at least one auditing operation to add to the generated document workflow by applying the metadata of the document to the auditing KFX JP104A32rule (“audit/action mechanisms, and security mechanisms” See Paragraph 0089).
Claim 19:
Wright discloses the following:
generate, a the globally unique identifier (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099) in response to receiving an identification of an addressable routing destination, wherein the globally unique identifier uniquely identifies the addressable routing destination (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143); 
manage a direction and a destination of a document workflow (“workflow manager” See Paragraphs 0095-0096) associated with a document received from an input device, wherein managing the direction and the destination of the document workflow (“workflow manager” See Paragraphs 0095-0096) is based on the globally unique identifier (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143); 
and loading one or more document processing rules from the database of rules indexed (“indexing information can be filed with the document image, or in a separate database maintained for this purpose” See Paragraph 0112) by destination (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143).
Claim 20:
Wright discloses the following:
receive, an identification of an addressable routing destination (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143); 
generate, the globally unique identifier (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099) in response to receiving the identification, wherein the globally unique identifier uniquely identifies (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099) the addressable routing destination (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143); 
manage, a direction and a destination of a document workflow (“workflow manager” See Paragraphs 0095-0096) associated with a document received from an input device, wherein managing the direction and the destination of the document workflow (“workflow manager” See Paragraphs 0095-0096) is based on said globally unique identifier (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099); 
and upload the workflow package to a cloud computing environment (See Paragraph 0105) based on a destination (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143) indicated by the global electronic ticket (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emerson (US 20080127183) discloses document workflows and routing services.
Hull (US6860422) discloses a method and apparatus for tracking documents in a workflow.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 3, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wright’s “security feature” is the same role as the applicant’s “security rule”.